Citation Nr: 1549799	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-01 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence of post-operative status fracture left carponavicular bone with nonunion and posttraumatic arthritis (hereinafter "left wrist disability") beyond October 31, 2007, excluding the period from April 17, 2008 through July 31, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The August 2007 rating decision granted a temporary total rating for convalescence for the Veteran's left wrist disability effective July 17, 2007 through October 31, 2007 and assigned a 20 percent rating effective November 1, 2007.  Within one-year of notification of the August 2007 rating decision, the Veteran requested reestablishment of his temporary total rating.  The Board construes the statement to be a notice of disagreement with the August 2007 rating decision and finds that the August 2007 rating decision is the rating decision on appeal.  A June 2008 rating decision denied extension of the temporary total convalescence rating.  A subsequent September 2013 rating decision assigned a temporary total convalescence rating effective April 17, 2008 through July 31, 2008, and a 20 percent rating was assigned effective August 1, 2008.  The September 2013 rating decision noted that the action was a partial grant of the benefit sought on appeal.  See, e.g., AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

To the extent that additional evidence has been associated with the claims folder following the most recent Supplemental Statement of the Case, the Veteran signed and submitted an expedited processing form in September 2013, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c).

In May 2010, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran underwent surgery for his service-connected left wrist disability on July 17, 2007 and required convalescence for a period of three months as noted in a July 17, 2007 private medical treatment record.    

2.  A VA medical treatment record, authored by an examining VA physician, dated July 14, 2008, stated that the Veteran required three months of convalescence beginning on April 17, 2008 due to his July 2007 surgery.

3.  From November 1, 2007 through April 16, 2008, the Veteran's left wrist disability did not manifest severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited, or immobilization by cast.

CONCLUSION OF LAW

The criteria for extension of a temporary total rating based on surgical or other treatment of left wrist disability necessitating convalescence beyond October 31, 2007, not including the period of April 17, 2008 through July 31, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in May 2008 notified the Veteran of the evidence required to substantiate a claim for extension of a temporary total convalescence rating for the left wrist disability.  The letter was sent after the initial adjudication of the claim.  However, the claim was readjudicated by a Statement of the Case.  Therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  The letter did not advise the Veteran specifically as to the assignment of a disability rating and/or effective date.  However, as shown by the Veteran's testimony and statements, he stated that the disability rating assignable in this case was 100 percent or "total" and discussed the extension of the period of the temporary total rating.  He presented arguments as to why his temporary total rating should be extended beyond the date of October 31, 2007.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  The Board finds that the Veteran has not been prejudiced as a result of notice error because the Veteran demonstrated actual knowledge of the evidence required to substantiate his claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (holding that notice error is not prejudicial when the claimant has actual knowledge of the evidence needed to substantiate a claim).

The duty to assist the Veteran has been satisfied in this case.  The identified VA medical treatment records have been associated with the claims folder and records were obtained in accordance with the Board's November 2010 and May 2012 remands.  See Stegall v. West, 11 Vet. App. 268 (1998).  In accordance with the Board's May 2012 remand, the United States Postal Service (USPS) was contacted in an attempt to obtain a copy of any letter received from VAMC medical staff regarding the Veteran's need for convalescence following left wrist surgery in 2007.  The Veteran was sent a VA notice letter in February 2013 and was asked for a copy of the letter from the VA Medical Center (VAMC) physician regarding his need for convalescence following left wrist surgery in 2007.  In response, the Veteran submitted records and stated that his surgeon agreed that he needed more time for convalescence and was expedited to see his surgeon because of continued pain in January 2008.  He stated that he reported back to USPS and stopped working.  He attached statements from his union steward.  A June 2013 VA notice letter requested that the Veteran complete an enclosed VA Form 21-4192, Request for Employment Information, to obtain any letter received from VAMC medical staff with respect to his need for convalescence following the left wrist surgery in 2007.  A negative response was received in August 2013.  The response noted that a search was conducted by Postal Service Headquarters and the National Record Center for medical records and no records were found.  As documented in VA Form 21-0820, Report of General Information, the Veteran was provided oral notice of the negative response by telephone contact in September 2013.  The Veteran was informed of the negative response from the United States Postal Service and the Veteran stated that he did not have any of the requested information.  He was told that his appeal would be forwarded for a decision.  The Board finds that the November 2010 and May 2012 remand directives were completed and the notification requirements regarding the unavailability of the identified records were met.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159(e).  

The Board notes that the Veteran was not provided a VA medical examination with respect to his request for an extension of a temporary total convalescence rating.  In this respect, the Board finds that the evidence of record is adequate to adjudicate the issue.  Private medical treatment records dated in July 2007 noted that the Veteran needed a period of three months for convalescence following his July 2007 surgery and a July 2008 VA medical treatment record shows that the Veteran required an additional three months for convalescence beginning in April 2008.  The Board may proceed with a decision.  

Other considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted by an accredited representative from the Disabled American Veterans.  In addition, the undersigned VLJ explained the issue on appeal and questioned the Veteran regarding the convalescence required following his left wrist surgery.  He was also asked about any relevant records that may exist but were not part of the record.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .

Extension of Temporary Total Rating

The Veteran seeks an extension of a temporary total convalescence rating for his left wrist disability pursuant to 38 C.F.R. § 4.30.  In this case, the Veteran was assigned a temporary total convalescence rating (100 percent) effective July 17, 2007 through October 31, 2007 and a 20 percent rating was resumed effective November 1, 2007.  The Veteran requested an extension of the benefits and a September 2013 rating decision assigned a temporary total convalescence rating effective April 17, 2008 through July 31, 2008, and a 20 percent rating was assigned effective August 1, 2008.   

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2014).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, the governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30 (2014). 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2014).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Adjudication Officer.  38 C.F.R. § 4.30(b).  Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

Private medical treatment records reflect that the Veteran underwent surgery on July 17, 2007 for his left wrist disability.  A private medical treatment record noted that the Veteran was to remain off work for three months for convalescence.  In accordance with the provisions of 38 C.F.R. § 4.30, the August 2007 rating decision assigned a temporary total convalescence rating effective July 17, 2007 through October 31, 2007, a period of three months, and a rating of 20 percent was resumed effective November 1, 2007.  Again, a temporary total convalescence rating was assigned effective April 17, 2008 through July 31, 2008, a period of three months.

First, the Board will discuss the period of November 1, 2007 through April 16, 2008.  The Board finds that an extension of a temporary total convalescence rating is not warranted during this time period.  The provisions of 38 C.F.R. § 4.30 allow for an extension of one to three months, beyond the initial three months.  See 38 C.F.R. § 4.30(a).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3).  38 C.F.R. § 4.30(b).  

The objective evidence of record shows that the Veteran returned to work in October 2007.  However, he subsequently stated that he was unable to return to his duties as a mail handler due to residuals from his July 2007 surgery and was denied light duty from his former employer, United States Postal Service.  He stated that a February 2008 VA physician told him that he would need one year after surgery to recover from his July 2007 surgery.  

VA medical treatment records dated in February 2008 show that the Veteran reported pain in the left wrist after working.  The examining physician, Dr. Neal, indicated that he should be referred to "Ortho" for a hand consult.  A March 2008 VA medical treatment record shows that the Veteran requested a consult to "Ortho" for left wrist pain.  

A July 2, 2008 VA medical treatment record shows that the Veteran reported that he had not been able to work due to his wrist problems.  He was told that he could have more time off from work, but apparently this did not happen.  He stated that he worked for several years at a post office and was unable to perform his duties.    

An April 17, 2008 VA medical treatment record noted that the Veteran was seen for his left wrist and he continued to have pain in his left wrist.  He was noted as being presently back to "normal work."  On examination, there was no swelling, but tenderness around the plate.  He was able to make a fist, but his grip strength was weaker compared to the right side.  Sensation was normal.  Radiological examination indicated good placement of the plate according to X-rays.  There was fusion of all the bones and no evidence of loosening of the screws and good healing.  The examining physician noted that the findings were discussed with the Veteran.  The physician stated that the Veteran was given more time and by the end of July 2008, he would finish one year from the surgery.  It was noted that the Veteran was advised not to lift more than 20 pounds with his left hand and after July, he needed to be reassessed for grip strength.  

A July 14, 2008 VA medical treatment record shows that the Veteran was seen for follow up of his left wrist problem.  According to the Veteran, he stated that after he left the military, he became employed by the United States Postal Service in 1999.  His job involved heavy lifting of mail bags.  The examining physician noted that he was initially evaluated on April 17, 2008, which was nine months following wrist fusion.  At that time, the physician advised return to work but only at light duty as opposed to full duty.  He specified in the medical record that the Veteran should avoid lifting objects with his left hand of more than 20 pounds.  However, the Veteran reported that since his employer would not provide "light duty", he had not returned to work since April 17, 2008.  The physician stated that it was reasonable to state that since his place of employment was not able to provide him with "light duty" employment from April 2008 to the present, that he should be considered unable to work during the convalescent time period from April 17, 2008 until today for medical reasons stemming from surgery of his left wrist fusion performed in July 2007.   

An October 2008 VA medical treatment record noted that the Veteran worked nights as a mail handler.  It was noted that he went back to work in October 2007.  A January 2009 VA medical treatment record noted that the Veteran worked nights as a mail handler and that he was back to work in October 2007 following a left wrist fusion.  It was noted that the United States Postal Service did not grant him Workers Compensation and he had to file for bankruptcy.  

An April 2009 social work note indicated that the Veteran was recovering from July to October 2007 and again from "Feb to July of 2008" due to pain and poor injury care.  It was noted that the social worker would forward the Employee Light Duty Request to the Veteran's primary care physician for review.  

A July 7, 2009 letter from the Veteran's primary care physician noted that the Veteran was unable to "fill" the tasks required of a mail handler due to left wrist pain, knee pain, and lower back pain.  It was noted that the Veteran had a left wrist fusion in July 2007 and "CAVHS Orthopedics has not believed" since their first evaluation of the Veteran's wrist in April 2008, that he could lift more than 20 pounds with his left wrist.  The orthopedist did not expect any further improvement in the pain and function from the assessment of the Veteran in July 2008.

During his May 2010 hearing, the Veteran stated that he was initially given three months for convalescence, but complained in January 2008 that he was still having pain.  He stated that he was told by the doctor that he should have more time for healing and was given a letter to take to his job to take off for another six months.  He stated that he sent the documentation to VA.  He stated that he took off from work in February.  He also stated that from November to February, he worked but did not work full weeks.  He stated that he was given the letter in February 2008.  The Veteran testified that he reported back to the doctor because he could no longer perform his job.  He reported that his job required two hands to be able to lift heavy objects up to 75 pounds.
 
A May 2013 letter from a union steward noted that the Veteran "had surgery in 2008" and returned to work requesting light duty and was denied.  It was noted that the Veteran filed grievances, which had long been disposed of.  The steward attached a copy of the grievance filed on the Veteran's behalf.  The attached letter of the grievance was undated.  However, the grievance noted that on November 9, 2007, the Veteran filed a grievance because he had been denied light duty.  It was noted that on May 28, 2009, the Veteran had a meeting regarding the case.  

In this case, the Board finds that an extension of the temporary total convalescence rating beyond October 31, 2007, excluding the period of April 17, 2008 through July 31, 2008, is not warranted.  The Board recognizes the statements from the Veteran and his union steward regarding the denial of light duty from the United States Postal Service.  The Board also acknowledges the Veteran's statement and testimony that he was told by a February 2008 VA physician that he needed more time for convalescence due to his left wrist symptoms.  However, the Board attributes greater probative value to the objective and competent evidence of record.  The VA medical treatment records indicate that the Veteran sought a consult in February 2008 for his continued pain in the wrist after working.  However, the first competent and objective evidence regarding the need for additional convalescence is not shown until a July 14, 2008 VA medical treatment record.  In the July 14, 2008 VA medical treatment record, the VA physician specifically noted that the Veteran required an additional three months of convalescence from the initial consultation date of April 17, 2008.  Additionally, the evidence does not demonstrate that the Veteran had incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or major joint immobilization in a cast at any point following the October 31, 2007 termination of the temporary total rating.  38 C.F.R. § 4.30.  While the Veteran's wrist was fused, the evidence does not reflect therapeutic immobilization of the joint.  Further, while the Veteran was placed under a weight-lifting restriction, this restriction is not analogous to a prohibition against regular weight-bearing and the use of a wheelchair or crutches.  As such, a temporary total convalescence rating is not warranted at any point during the time period of November 1, 2007 through April 16, 2008.  

While the Veteran may feel that his symptoms required extension of a total temporary convalescence rating prior to April 17, 2008, this has not been shown by the objective and competent evidence of record.  The Veteran is not considered competent to express an opinion that his left wrist disability, as related to a July 2007 surgery, required additional time for convalescence.  While he is competent to report his symptoms of pain and loss of strength, he is not competent to state that he required a specific period of time for convalescence from a particular surgery.  The Veteran has not been shown to have the requisite medical knowledge to make such an assessment involving this complex matter.  See Seals, 8 Vet. App. 296-97.  Although the Veteran contended that a VA physician submitted a letter and stated that the Veteran required a period of one year for convalescence from the date of the July 2007 surgery, such has not been shown by the record.  As noted above, the VA medical treatment record noted the need for convalescence for three months from the date of April 17, 2008, but made no mention of the need for an earlier period of convalescence prior to April 17, 2008.  Accordingly, an extension of the temporary total convalescence rating beyond October 31, 2007, excluding the period from April 17, 2008 through July 31, 2008, is not warranted.  

Finally, as noted above, a temporary total convalescence rating was assigned from April 17, 2008 through July 31, 2008.  An extension of the temporary total convalescence rating beyond July 31, 2008, is not warranted.  The provisions of 38 C.F.R. § 4.30 establish an extension of one to three months, beyond the initial three months, and an extension of one or more months "up to six months beyond the initial six months period," may be made. 38 C.F.R. § 4.30.  Here, a temporary total convalescence rating beyond the date of July 31, 2008 would not be warranted as such would be beyond the maximum extension allowable under the provisions of 38 C.F.R. § 4.30.  As such, an extension of a temporary total convalescence rating beyond the date of July 31, 2008, is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In light of the above, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total convalescence rating following right shoulder surgery beyond October 31, 2007 (excluding the period from April 17, 2008 through July 31, 2008), and beyond July 31, 2008, under 38 C.F.R. § 4.30.  Thus, the benefit-of-the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an extension of a temporary total rating based on surgical or other treatment necessitating convalescence of left wrist disability beyond October 31, 2007, not including the period of April 17, 2008 to July 31, 2008, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


